Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted below, in underline (while only independent claim 1 is shown, independent claims 16 and 18 contain similar limitations):

An air intake system for an engine, comprising:
a first air inlet duct providing intake air to an engine intake conduit and including an opening positioned external to an engine compartment; and
a second air inlet duct positioned upstream of the engine intake conduit and external to the engine compartment, the second air inlet duct including a porous material spanning an opening in the second air inlet duct, the porous material having a plurality of defined openings sized to prevent snow from traveling therethrough and collect on the porous material thereby selectively impeding airflow through the second air inlet duct, 
where the porous material is a foam plug having a defined porosity, 
where the porosity of the foam plug is between 30 and 80 pores per inch, and
where selectively impeding airflow through the second air inlet duct includes inhibiting airflow through the second air inlet duct when the foam plug is below a threshold temperature and allowing airflow through the second air inlet duct when the foam plug is above the threshold temperature.

Engine air intake systems having generally analogous first and second air inlet ducts positioned similarly to those of the instant application are known in the art; for example, see MacKenzie (US Pat No 9,062,639) and the detailed rejection of 1 December .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JACOB M AMICK/Primary Examiner, Art Unit 3747